IN THE COURT OF APPEALS OF IOWA

                                      No. 18-0306
                               Filed December 19, 2018


JACKIE KNIGHT,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Thomas J. Bice,

Judge.



      Applicant appeals from the denial of his petition for writ of mandamus and

the denial of his petition for writ of habeas corpus. AFFIRMED.




      Jamie Hunter of Dickey & Campbell Law Firm, PLC, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Kyle P. Hanson, Assistant Attorney

General, for appellee State.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                           2


McDONALD, Judge.

       Jackie Knight appeals from a district court order denying his petition for writ

of mandamus and petition for writ of certiorari. In his petitions, Knight claimed the

department of corrections was holding him unlawfully and without cause. The

district court denied the petitions on the ground Knight was lawfully imprisoned

following his conviction for failure to affix a drug tax stamp. Knight timely filed this

appeal.

       By way of background, in 2012, Knight was convicted of:

       (1) possession of cocaine with intent to deliver, in violation of Iowa
       Code section 124.401(1)(c)(2)(b) (2011); (2) a drug tax stamp
       violation under sections 453B.1, 453B.3, and 453B.12; (3)
       possession of marijuana with intent to deliver, in violation of section
       124.401(d)(1); (4) [operating while intoxicated], in violation of section
       321J.2; (5) escape, in violation of section 719.4(2); and (6)
       possession of cocaine base with intent to deliver, in violation of
       section 124.401(1)(c)(3). The drug-related charges all carried the
       habitual felon enhancement under sections 902.8 and 902.9.

State v. Knight, No. 13-0230, 2014 WL 468217, at *2 (Iowa Ct. App. Feb. 5, 2014).

This court affirmed all six convictions on direct appeal.

       Knight obtained some relief in a subsequent postconviction-relief

proceeding.    The postconviction court vacated Knight’s three convictions for

possession with intent to deliver and ordered new trial on those charges. The

postconviction court denied all relief with respect to the remaining convictions. Of

relevance here, the conviction for failure to affix a drug tax stamp was undisturbed.

       The State and Knight subsequently entered into a plea agreement regarding

the possession with intent to deliver charges. Pursuant to the plea agreement,

Knight pleaded guilty to possession of marijuana with intent to deliver, and the

State dismissed the two other possession charges. The court sentenced Knight
                                          3


to an indeterminate term of incarceration not to exceed five years on the conviction

for possession of marijuana.       The sentencing order also provided:            “The

Defendant was originally sentenced to prison on this charge on January 11,

2013, and subsequently paroled.          The parties are in agreement that the

Defendant has served the entirety of his sentence related to this charge and

no additional period of incarceration shall be required.” (Emphasis in original.)

At the time of sentencing, Knight was on parole for the drug tax stamp offense.

      In April 2017, Knight’s parole was revoked for three separate parole

violations. Knight filed the instant petitions, contending his imprisonment was

unlawful and without cause. The court denied both petitions, concluding “the

postconviction ruling did not remove Mr. Knight’s conviction for Failure to Affix a

Drug Tax Stamp as a Habitual Felon as noted in Webster County FECR342795

and, as such, he remains properly incarcerated on that count within the

Department of Corrections.” Knight now appeals that decision.

      Knight first contends the district court erred in denying his petition for writ of

mandamus.

      The action of mandamus is one brought to obtain an order
      commanding an inferior tribunal, board, corporation, or person to do
      or not to do an act, the performance or omission of which the law
      enjoins as a duty resulting from an office, trust, or station.
             Principles governing mandamus are well established. It is a
      drastic remedy to be applied only in exceptional circumstances. It is
      not to be used to establish rights but to enforce rights that have
      already been established.

Hewitt v. Ryan, 356 N.W.2d 230, 233 (Iowa 1984) (citations omitted). “Because

mandamus actions are triable in equity . . . our review is de novo.” Den Hartog v.

City of Waterloo, 847 N.W.2d 459, 461 (Iowa 2014).
                                           4


       Knight’s mandamus action is wanting.           Knight’s primary argument is

predicated on a gross misrepresentation of the sentencing order for his marijuana

conviction. Knight notes the sentencing order provides that “the Defendant has

served the entirety of his sentence” and that “no additional period of incarceration

shall be required.”    Knight omits the restrictive prepositional phrase “for this

charge” from his recitation of the sentencing order. The omitted language defeats

the claim. When read in its entirety, the plain language of the sentencing order

makes clear Knight had served the entirety of his sentence for the marijuana

conviction. The sentencing order does not address Knight’s conviction or sentence

for failure to affix a drug tax stamp. That conviction is final, and Knight is lawfully

imprisoned under the sentence imposed for that conviction.

       Knight also contends the district court erred in denying his petition for writ

of habeas corpus.      “Habeas corpus proceedings are actions at law and are

generally reviewable for corrections of errors at law.” State v. Hernandez-Galarza,

864 N.W.2d 122, 126 (Iowa 2015). Chapter 663 of the Iowa Code (2017) governs

habeas corpus. Chapter 663 “shall not apply to persons convicted of, or sentenced

for, a public offense.” Iowa Code § 822.1. “A public offense is that which is

prohibited by statute and is punishable by fine or imprisonment.” Iowa Code §

701.2. Failure to affix a drug tax stamp is punishable by fine or imprisonment and

is therefore a public offense. See State v. Maghee, 573 N.W.2d 1, 4, 13 (Iowa

1997) (affirming defendant’s sentence of “five years for failure to affix a drug tax

stamp”); State v. White, 545 N.W.2d 552, 554 (Iowa 1996) (“The court sentenced

[defendant] to . . . five years for each tax stamp conviction.”). As a result, the court

cannot grant Knight’s petition for habeas relief. See Hernandez-Galarza, 864
                                         5


N.W.2d at 128 (“[T]he legislature foreclosed habeas corpus as a postconviction

remedy for persons ‘convicted of, or sentenced for, a public offense.’          The

postconviction procedure contained in Iowa Code chapter 822 now provides the

proper remedial vehicle for persons ‘convicted of, or sentenced for, a public

offense’ to challenge their convictions.” (citations omitted)); Hackett v. State, 354

N.W.2d 247, 249 (Iowa Ct. App. 1984) (“[T]he provisions of the chapter on habeas

corpus do not apply to persons convicted of, or sentenced for, a public offense.

Postconviction is the exclusive remedy in those situations.”).

       Setting aside the procedural bar to Knight’s habeas claim, Knight’s claim

fails on the merits. We need not address in detail all of the arguments Knight

advances—or the different permutations of the same essential argument—

because they all fail for the same reasons: Knight was lawfully convicted of failure

to affix a drug tax stamp; the conviction was affirmed on direct appeal; Knight is

currently imprisoned pursuant to the sentence imposed for this conviction; and his

imprisonment is thus lawful. In this appeal, Knight does not seek to have his

conviction vacated.    Instead, he requests that he be “immediately released”

notwithstanding the conviction.    We are not at liberty to ignore a controlling

judgment and sentence or order the department of corrections to release a person

imprisoned pursuant to a valid judgment and sentence.

       We have considered all of the petitioner’s arguments whether or not

explicitly set forth herein. They are without merit. Knight has failed to establish

the district court erred in denying Knight’s petitions for writs of mandamus and

habeas corpus.

       AFFIRMED.